Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Each of the independent claims (claims 1, 6, 9, and 13) are directed to the embodiment of Fig. 4.  However, dependent claims 3 - 5 and 12 are directed to the embodiment of Fig. 1.  Since claims 3 - 5 and 12 are directed to a different embodiment than that of the independent claim from which they depend, claims 3 - 5 and 12 have been withdrawn from further consideration. 
		Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 September 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “24”.  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “94”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because the abstract should refer to both the claimed apparatus and the claimed method.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 9 is objected to because of the following informalities:  In line 1, “The method” should be changed to “A method”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6 - 11, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Examiner takes the position that claims 1, 2, 6 - 11, and 13 are directed to the embodiment of Fig. 4, which describes a frame comprising a single upper roller and a single lower roller.  However, claim 1 recites “at least one lower roller” in line 9 and “at least one upper roller” in line 11.  The phrase “at least one” indicates “one or more elements” (i.e. one or more upper rollers).  Since the original specification and drawings only describe Fig. 4 including a single upper roller and a single lower roller, the limitations “at least one upper roller” and “at least one lower roller” lack written description.  The aforementioned limitations are recited multiple times throughout the claims.  Each of the claims should be reviewed for the limitations “at least one upper roller” and “at least one lower roller” and amendments should be made where appropriate.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 7, 8, 10, 11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the following limitations in the claims:
Claim 1, line 9:  “the support base”
Claim 3, line 10:  “the space”
Claim 7, line 2:  “the space”
Claim 7, line 3:  “the width”
Claim 8, line 3:  “the lateral spacing”
Claim 10, line 1:  “the space”
Claim 13, line 20:  “the space”  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 13 is directed to two separate categories of patent eligible subject matter; machine and process.  Since claims can only be directed to a single category of patent eligible subject matter and the preamble of claim 13 refers to an apparatus (frame), claim 13 has been interpreted as an apparatus claim as best understood by Examiner.  The claim limitations directed to a method of using the apparatus will not be given patentable weight in the apparatus claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9 - 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,130,647. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the ‘647 patent recites all of the claim limitations of claim 9 of the present application except the method is for “manually unrolling and applying” a surface covering onto a ground surface.  Claim 1 of the ‘647 patent recites a process for “installing” a surface covering onto a ground surface.  Examiner takes the position that “manually unrolling and applying” is functionally equivalent to “installing”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bowers (US 4,353,946) in view of Kaul et al. (US 7,018,135).
Regarding claims 1 and 13, Bowers discloses a frame for cradling a rolled surface covering, comprising: first and second spaced-apart ends (unlabeled supports holding the support arms of the rollers 14; Fig. 2); at least one lower roller (two lower rollers 14) extending along the support base between the first and second spaced-apart ends at a level above the support base (unlabeled support to which roll 16 is attached); and at least one upper roller (three upper rollers) extending along the support base between the first and second spaced-apart ends at a level above the support base and vertically spaced- apart from the at least one lower roller to define a gap extending between a length of the at least one lower roller and the at least one upper roller through which a free end of the rolled surface covering (13) is adapted to be manually extended while the roll of erosion control surface covering is manually unrolled onto the ground surface (Figs. 1 and 2; col. 2, lines 9 - 22). Bowers fails to disclose end panels; a plurality of spaced-apart surface covering support base members; and a surface covering support base extending between the first and second spaced- apart end panels and adapted for supporting the roll of surface covering above the ground surface during installation. Kaul teaches end panels (unlabeled panels supporting cradle rollers 24 and 25); a plurality of spaced-apart surface covering support base members (rails 4200); and a surface covering support base (chassis 42) extending between the first and second spaced- apart end panels and adapted for supporting the rolled surface covering (roll 13) above the ground surface during installation (Figs. 2 - 5 and 7; col. 3, lines 3 - 41). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Bowers to include the end panels, the support base members, and support base as taught by Kaul to provide additional strength and support for the structure supporting the rolled erosion control surface covering apparatus. Examiner notes that “for cradling a roll of erosion control surface covering during installation onto a ground surface while the frame is stationary” as recited in the preamble of the claim represents intended use, which is not given patentable weight in an apparatus claim. Bowers in view of Kaul discloses all of the structural limitations recited in the claim and, therefore, the apparatus as taught by Bowers in view of Kaul reads on the claim. Although Bowers does not explicitly teach using the frame for cradling a roll of erosion control surface covering during installation, instead of unrolling the surface covering and cutting it into predetermined sized sections as taught by Bowers, it would have been considered obvious to unroll and install the surface covering at an installation site to eliminate the need to transport the surface covering to a different installation site.
Regarding claim 2, Bowers further discloses first and second laterally spaced-apart elongate support members (unlabeled elements around which the rollers 14 are positioned) extending from the at least one lower roller and the at least one upper roller (Fig. 2). Bower fails to explicitly disclose the elongate support members extend along the length of the at least one lower roller and the at least one upper roller. Kaul teaches elongate support members (axles 430, 440) extend along the length of the at least one roller (24, 25) (Figs. 2 - 4; col. 3, lines 14 -15). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the elongate support members as taught by Kaul to provide structural support along the entire length of the at least one lower roller and the at least one upper roller.

Claims 6 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bowers in view of Kaul et al. and Motz et al.
Regarding claim 6, Bowers discloses a frame for cradling a rolled erosion control surface covering, comprising: first and second spaced-apart ends (unlabeled supports holding the support arms of the rollers 14; Fig. 2) defining a frame length; at least one lower roller (14) extending along the support base (unlabeled support to which roll 16 is attached) between the first and second spaced-apart ends at a level above the support base; and at least one upper roller (14) extending along the support base between the first and second spaced-apart end panels at a level above the support base and vertically spaced- apart from the at least one lower roller to define a gap extending along a length of the at least one lower roller and the at least one upper roller through which a free end of the rolled surface covering is extended during installation onto the ground surface (Figs. 1 and 2; col. 2, lines 9 - 22). Bowers fails to disclose end panels; first and second spaced-apart side beams connected to and extending between the first and second spaced-apart end panels; a base positioned between and extending along the frame length of the first and second spaced-apart side beams and defining a support bed for the roll of surface covering to be manually unrolled from the roll of surface covering onto the ground surface from the frame; wheels connected to and supporting the frame proximate a first end of the frame between surface covering installation locations; and a frame support connected to and adapted to support a second end of the frame on a second end of the frame opposite the first end of the frame at a height above the ground surface.  Kaul teaches end panels (unlabeled panels supporting cradle rollers 24 and 25); first and second spaced-apart side beams (unlabeled beam to which the bottom of safety rail 53 is attached as shown in Figs. 5 and 6; unlabeled beam located below guide roller 41, the end of the beam being positioned within a slot below roller 41) connected to and extending between the first and second spaced-apart end panels; a base (42) positioned between and extending along the frame length of the first and second spaced-apart side beams and defining a support bed for the roll of surface covering to be manually unrolled from the roll of surface covering onto the ground surface from the frame (Figs. 2 - 7; col. 3, lines 3 -15). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Bowers to include the end panels and support base as taught by Kaul to provide additional strength and support for the structure supporting the rolled erosion control surface covering apparatus. Kaul fails to teach wheels connected to and supporting the frame proximate a first end of the frame between surface covering installation locations; and a frame support connected to and adapted to support a second end of the frame on a second end of the frame opposite the first end of the frame at a height above the ground surface. Motz teaches wheels (68) connected to and supporting the frame (12) proximate a first end of the frame between surface covering installation locations; and a frame support (wheels 70) connected to and adapted to support a second end of the frame on a second end of the frame opposite the first end of the frame at a height above the ground surface (Fig. 1; paragraph 0025) to allow the flexible mat forming system to be moved to multiple locations. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the wheels and frame support as taught by Motz to allow the frame to be moved to multiple locations.
Regarding claim 7, Bowers fails to disclose space adjustors for adjusting the space between the lower and upper rollers to vary the width of the gap. Kaul teaches space adjusters (alignment arms 26, 27) for adjusting the space between adjacent rollers (13 and 24, 25) to vary the width of the gap (Figs. 2 - 7; col. 3, lines 7 - 47) to maintain the surface covering in a sandwiched position between adjacent rollers. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the space adjusters as taught by Kaul to maintain the surface covering in a sandwiched position between adjacent rollers to provide control over the surface covering as it is discharged from the frame.
Regarding claim 8, Bowers fails to disclose the space adjustors are adapted to vary the width of the gap by varying the lateral spacing between the lower and upper rollers. Kaul teaches space adjusters (alignment arms 26, 27) are adapted to vary the width of the gap by varying the lateral spacing between the lower and upper rollers (Figs. 2 - 7; col. 3, lines 7 - 47) to maintain the surface covering in a sandwiched position between adjacent rollers. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the space adjusters as taught by Kaul to maintain the surface covering in a sandwiched position between adjacent rollers to provide control over the surface covering as it is discharged from the frame.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
8/8/2022